Citation Nr: 1724226	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  07-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to July 29, 2002, for award of service connection for contact dermatitis and latex allergy.  

2.  Entitlement to an initial disability rating greater than 10 percent for contact dermatitis and latex allergy.  

3.  Entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, Type II.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities secondary to service-connected diabetes mellitus Type II.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with United States Army from October 1963 to October 1966 and from January 1967 to January 1970.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A March 2006 rating decision granted service connection for contact dermatitis and latex allergy, and assigned a 10 percent disability evaluation effective from July 29, 2002.  The Veteran then filed a notice of disagreement as to the rating assigned and the effective date.  

In a July 2012 rating decision, the RO denied entitlement to a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II, and also denied entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to the Veteran's service-connected diabetes mellitus, Type II.  

In a February 2010 decision, the Board denied the Veteran's rating and effective date claims.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court or Veterans Court), and in a November 2011 memorandum decision, the Court affirmed the Board's effective date decision for the dermatitis and latex allergy, remanded the rating issue, and directed that the Board address the matter of whether the Veteran was entitled to compensation as a married person rather than a single person.  

The Veteran appealed the Veterans Court's decision as to the issue of entitlement to an earlier effective date for the award of service connection for contact dermatitis and latex allergy to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and in an April 2013 decision, the Federal Circuit vacated and remanded the Veterans Court's decision in order for the Veterans Court to apply the proper legal standard for determining whether the Board has correctly identified the date of the Veteran's earliest application for the claimed benefits.  The Federal Circuit remanded the Veteran's effective date claim on the basis that case law relevant to construing any filing by a pro se Veteran to discern all possible claims raised by the evidence and to resolve any ambiguity in a pro se filing that could be construed as an informal claim in the Veteran's favor was not appropriately applied.  Then, in June 2013 the Veterans Court ordered that the Board's February 2010 decision be set aside in view of the Federal Circuit decision and the issue of entitlement to an effective date prior to June 29, 2002 for service connection for contact dermatitis and latex allergy was remanded to the Board for further proceedings consistent with the Federal Circuit's remand decision.  

In February 2014, the Board denied the claim for an effective date before July 29, 2002 for the award of service connection for contact dermatitis and latex allergy, and the claim for an initial disability evaluation in excess of 10 percent for contact dermatitis and latex allergy; and remanded the clam for compensation for service-connected disabilities as a married person rather than a single person for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, a review of the record reveals that the Veteran did not file a timely appeal in response to the SOC issued in January 2015 regarding the dependency issue.  Therefore, that matter is no longer before the Board.

The Veteran appealed the Board's February 2014 decision to the Veterans Court, and in an October 2015 Memorandum Decision, the Veterans Court found that the Board: (1) did not provide an adequate statement of reasons and bases in its denial of entitlement to an earlier effective date for contact dermatitis and latex allergy because it did not specifically address a February 2003 lay statement consistent with its duty to liberally construe claims; (2) erred in its determination that the Veteran had not perfected an appeal for entitlement to an increased rating for diabetes mellitus, type II and service connection for peripheral neuropathy; and (3) did not construe a November 2013 hearing request filed with respect to the Veteran's diabetes and peripheral neuropathy claims as a hearing request for all issues currently in appellate status.  

With respect to the November 2013 formal appeal and hearing request, the Board notes that as stated by the Veterans Court, the November 2013 formal appeal was filed in response to a September 2013 Statement of the Case (SOC); this SOC lists only entitlement to an increased rating for diabetes mellitus, type II, and service connection for peripheral neuropathy of the bilateral lower extremities as issues.  Additionally, the addendum attached to the Veteran's November 2013 Form 9 does not discuss his dermatitis and latex allergy claims.  However, a review of the Veteran's May 2007 formal appeal for his dermatitis claims reveals that he did not state whether he wanted a hearing at that time.  On this basis, the Board issued a hearing clarification letter in April 2017, to which the Veteran provided a response withdrawing any hearing request with regard to his dermatitis claims that may have been implied by the record.  As such, the Board will proceed to adjudicate the Veteran's dermatitis claims.

With regard to the Veteran's November 2013 diabetes mellitus Type II and peripheral neuropathy appeal, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript of the hearing has been associated with the claims file.  

Additionally, the Board notes that the issue of potential entitlement to service connection for erectile dysfunction was discussed at the Veteran's February 2016 hearing; however, the undersigned VLJ explained that this issue did not appear to be in appellate status, and that the Board would make a determination as to whether the Board has jurisdiction to adjudicate such a claim at a later date.  While a review of the record reveals that the Veteran's erectile dysfunction as a complication of diabetes mellitus, Type II was discussed in the Veteran's most recent March 2012 VA examination, there is no claim for service connection for erectile dysfunction currently in appellate status; in fact it does not appear that the Veteran has filed an application seeking entitlement to service connection for erectile dysfunction that has been adjudicated by the RO.  Therefore, to the extent that the Board received testimony on erectile dysfunction from the Veteran at his February 2016 Board hearing, such evidence will be discussed only in the context of whether it is a complication of the Veteran's service-connected diabetes mellitus, Type II because the Board does not have jurisdiction to adjudicate service connection at this time.

The issues of entitlement to a higher initial rating for dermatitis and latex allergy, to an increased rating for diabetes mellitus Type II, and entitlement to service connection for peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA first received the Veteran's claim of entitlement to service connection for a skin disability on July 29, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 29, 2002 for service connection for contact dermatitis and latex allergy have not been met.  38 U.S.C.A. § 5010 (West 2002 & Supp. 2014); 38 C.F.R. § 3.3400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is non-prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nevertheless, the Board finds that letters dated March 2006 and July 2007 fully satisfied the notice requirements of the VCAA in this case.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

Because the Veteran's February 2016 Board hearing testimony did not address his dermatitis effective date claim, the Board will not discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Evidentiary Principles

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

III. Entitlement to an Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110 (a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110 (b)(1). Section 5110(b)(2) provides an exception to this general rule, "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400 (o)(1)(2).  The Federal Circuit has reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

With regard to "a claim," the applicable regulations have changed.  Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400 (o)(2).  These amendments are only applicable with respect to claims and appeals filed on or after March 24, 2015.  Thus, these changes do not apply to this claim. 

Prior to the changes, a "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155 (a) (2014).  Such an informal claim must identify the benefits sought.  Id.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  Further, under 38 C.F.R. § 3.157 (b)(1) (2014), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) [] intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Board is aware of the revision to38 C.F.R. § 3.155 and the elimination of 38 C.F.R. § 3.157, however, the restrictive changes shall not be applied retroactively and are therefore inapplicable in this case.

The Board must review all communications in the record that may be interpreted as formal or informal claims and consider whether such communications, in the context of the entire record, reasonably raise a claim for benefits.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Moreover, in identifying the benefit sought, the Veterans Court has stated that although the "RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the RO must consider claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim."  Id. 

In this regard, VA has a duty to liberally read pro se filings.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed.Cir.2004); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir.2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001).  That duty is to fully develop any filing of a pro se veteran by determining all potential claims raised by the evidence.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001).  VA must generously construe a pro se veteran's filings to discern all possible claims raised by the evidence.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir.2004).  Stated another way, "Roberson requires, with respect to all pro se pleadings, that the VA give a sympathetic reading to the veteran's filings by 'determin[ing] all potential claims raised by the evidence, applying all relevant laws and regulations.'"  Id. (quoting Roberson, 251 F.3d at 1384).  VA must resolve any ambiguity in a pro se filing in the pro se veteran's favor and construe the filing as an informal claim.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed.Cir.2004).  

Additionally, as expressed by the Veteran in the August 2002 21-526 form, he initially sought service connection based on exposure to Agent Orange.  With respect to the effective date for service connection for diseases presumed to be caused by herbicide (such as Agent Orange) exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Department of Veterans' Affairs.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).  

In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 38 C.F.R. § 3.816(b)(1)(i) (2016).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).  

As the foregoing applies to this case, the relevant facts are as follows.  The Veteran contends that he first claimed entitlement to service connection for a skin disability in 1985 and therefore the effective date of the award of service connection for his skin disability should be in 1985.  In the rating decision on appeal, the RO granted service connection for contact dermatitis and latex allergy based on a finding that the condition was directly related to the Veteran's active service.  It explained that his service treatment records and history reflected that condition and expert evidence showed that his current dermatitis and latex allergy was the same as that diagnosed during service.  An effective date of June 29, 2002 was assigned.  As service connection was not granted based on the available regulatory presumption for service connection based on exposure to Agent Orange, such presumption is not applicable to the Veteran's skin condition as he has never been diagnosed with a skin disease that is one of the specifically enumerated diseases for which the presumption applies.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a), 3.309(e).  Therefore an earlier effective date based on the Nehmer class action and 38 C.F.R. § 3.816(c) is not warranted.  

The Veteran was separated from service in 1966 and there is no claim received by VA within one year of his separation.  The Veteran does not argue the contrary.  Thus, as indicated, the regulation provides that the date of award of service connection will be no earlier than the date of receipt of his claim.

Associated with the claims file are several documents dated in 1985.  First, there is a form titled "Agent Orange Registry Code Sheet" documenting that the Veteran was examined in January 1985 and that he complained of skin rashes on his trunk and arms.  A definite diagnosis of maculopapular exfoliative dermatitis, not "Agent Orange," is listed on the form and the form is signed by a staff physician.  This form does not mention compensation or pension benefits.  

Also of record is a form captioned "APPLICATION FOR MEDICAL BENEFITS."  This form includes information such as the Veteran's name, his parents' names, whether the need is related to occupation or an accident, whether there was a filing against an injuring party, spaces for eligibility code and status, service record information, and a section in which the Veteran designated his wife as the person to receive possession of all personal property left on the premises under VA control after he was to leave such place or at the time of his death.  A paragraph explained that the information on the form was solicited under authority of Title 38 of the U.S.C., "Veterans Benefits" and would be used to determine eligibility for medical benefits, identify his medical records, and provide basic data for his treatment.  This paragraph explained that the information provided may be disclosed outside VA as permitted by law.  It explained that disclosure was voluntary but that failure to furnish the information would result in VA's inability to process his request promptly and service his medical needs.  It also explained that failure to furnish the information would have no adverse effect on any other benefits to which he may be entitled.  The form does not mention compensation or pension benefits.  Additionally, there is a report of physical examination and associated diagnostic study reports.  There is no mention of compensation or pension benefits.  

Following the 1985 documents, the next evidence associated with the claims file are VA treatment records dated in July 2001 and later.  The July 2001 record documents that the Veteran had a history of diabetes, hypertension, and allergic rhinitis and was seeking to establish care.  In a document dated and received by VA on July 29, 2002, the Veteran indicated that he wanted to claim service connection for a skin condition and diabetes as a result of Agent Orange exposure.  Following a letter sent to him in August 2002, VA received, in September 2002, a VA Form 21-526, Veteran's Application for Compensation and/or Pension signed by the Veteran in August 2002.  In that form, he indicated that he was claiming entitlement to VA compensation benefits for skin problems.  

However, in a February 2003 NOD the Veteran explained that he "claimed treatment under Agent Orange claims," and that a co-worker of his was a main claimant in the "Agent Orange matter," but died before the suit was settled.  He then went on to state "I was examined and denied because the military was not accepting certain skin conditions."  He then referenced the military "revers[ing] their stance" on skin conditions, and stated that the VA "did nothing to provided him with medical care during these years" and that "he paid medical bills and endured pain and suffering without compensation."  Prior to this, the Veteran indicated in an August 2002 release authorization that he had "previously filed for Agent Orange Contact."

After a review of the evidence, including the Veteran's relevant lay statements, some of which are summarized above, the Board concludes that the neither the January 1985 "Application for Medical Benefits" nor the "Agent Orange Registry Code Sheet" constitute an informal claim for disability benefits.  Such a finding also extends to the related physical examination and diagnostic study reports associated with the two above mentioned documents.  As specified in Title 38 Chapter 17 of the U.S.C. and implemented at Title 38 Chapter 17 of the C.F.R., VA provides not only disability compensation benefits but also medical benefits.  Not all requests for benefits administered by VA are requests for disability compensation benefits.  In Ellington v. Nicholson, the appellant contended that he was entitled to an earlier effective date for service connection for hypertension, arguing that he filed an informal claim by submission of a VA Form 21-2545, Report for Medical Examination for Disability Evaluation, listing hypertension as one of his present complaints.  22 Vet. App. 141, 143 (2007).  In Ellington, the Veterans Court took into consideration the explanations in Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 20040 and Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Id. at 145.  The Veterans Court held that it was not error for the Board to conclude that the VA Form 21-2545 was not an informal claim.  Id.  It explained that the VA Form 21-2545 was designed to elicit information from a claimant for diagnostic purposes only and that neither VA nor the claimant had reason to believe that an application for disability benefits had been filed.  Id. at 145-46.  It further explained that requiring VA to open an informal claim whenever a veteran provides medical information in a VA questionnaire defies common sense because it leaves VA in the position of not having a means to distinguish legitimate claims from ordinary medical paperwork.  Id. at 146.  

Here, the Board finds Ellington controlling.  A sympathetic or liberal reading of the application for medical benefits that the Veteran signed in January 1985 does not yield a claim for disability compensation benefits.  The information and requested responses were in the nature of serving one's medical needs (not the need for compensation), establishing who would receive the Veteran's property in the possession of VA should he expire during such treatment, and eliciting whether the medical treatment was related to an occupation, an accident, or if there had been a filing against an injuring party.  The Board finds that a reading of the form does not yield the requisite intent for applying for VA disability compensation benefits.  

Similarly, a sympathetic, or liberal, reading of the Agent Orange Registry Code Sheet does not indicate that the Veteran had intent to apply for VA disability compensation benefits.  The physician specifically indicated that the diagnosed maculopapular exfoliative dermatitis was "not AO."  The only notice on the form is that the information provided could be disclosed to certain organizations for the development of programs for research and other uses as stated in the Federal Register.  The Board finds that there is nothing on the form that indicates that it is an application or claim for disability compensation benefits.  The other evidence from that time period, to include the examination report itself and laboratory testing reports does not provide any indication that the examination involved an application for disability compensation benefits.  

Additionally, even with consideration of the Veteran's relevant lay statements, a sympathetic or liberal reading of the 1985 Agent Orange Registry Code Sheet and Application for Medical Benefits and other related documents do not establish that the Veteran intended to file a claim for disability compensation benefits.  At most,  with regard to the Veteran's February 2003 NOD, the only discernable evidence of the Veteran's intent at the time of the January 1985 Application for Medical Benefits is that he intended to file for VA medical benefits, and that if his application for VA medical benefits and related physical examination had been successful or otherwise established that his skin condition was related to Agent Orange, he might have decided to subsequently submit or request an application for VA disability benefits for his skin condition based on Agent Orange exposure sooner than July 2002.  The Board notes that the Veteran specifically states in his February 2003 NOD that he "claimed treatment under Agent Orange claims" (emphasis added).  Although he does in 2003 also reference years of pain and suffering without compensation, this is a later statement of fact as to the Veteran's own assessment of his skin condition and VA's lack of payment to him, rather than an explanation as to his intent with regard to his medical benefit application in January 1985.  Similarly, the Veteran's statement that he had "previously filed for Agent Orange Contact" does not provide insight into whether he intended his January 1985 application for medical benefits or Agent Orange Registry to be considered an application for disability benefits.  Rather, this statement simply reflects the fact that the Veteran previously sought benefits related to Agent Orange exposure.  Therefore, even the most liberal construction of the Veteran's lay statements with regard to his intent only establish that he may have relied on the findings of the January 1985 Agent Orange Registry Sheet, physical examination, and application for medical benefits to his detriment; for example, by deciding not to file a claim for VA disability compensation benefits sooner.  Furthermore there is no indication that the Veteran specifically sought disability compensation benefits for contact dermatitis prior to 2002 or ever submitted any requests to VA to provide him an application so that he may do so prior to 2002.  Accordingly, a finding of entitlement to an effective date prior to July 29, 2002 for contact dermatitis and latex allergy is not warranted here.  38 U.S.C.A. § 5010 (West 2002 & Supp. 2014); 38 C.F.R. § 3.3400 (2016).

Finally, the Board notes that the requirements specified in 38 C.F.R. § 3.157, for informal claims consisting of VA hospitalizations and VA outpatient examinations, are not met in this case.  Service connection for a skin disability had not been established at the time of the January 1985 examination and no claim specifying the benefit sought was received within one year of the examination.  Hence, application of 38 C.F.R. § 3.157 does not result in a date of claim in 1985.  


ORDER

Entitlement to an effective date prior to July 29, 2002 for award of service connection for contact dermatitis and latex allergy is denied.  


REMAND

Increased Rating for Contact Dermatitis and Latex Allergy

Recently, the Veterans Court issued a decision in the case of Johnson v. McDonald, 27 Vet. App. 497 (2016).  This decision reversed and remanded a Board decision that had denied entitlement to an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Veterans Court's decision and has appealed it to the Federal Circuit. Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Veterans Court to stay the precedential effect of its decision.  On October 6, 2016, the Veterans Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  However, this stay does not apply, where, as here, a motion to advance on the docket has been granted.

As such, after a review of the Veteran's relevant post-service treatment records, the Board finds that an examination addressing the Veterans Court's holding in Johnson with regard to "systemic therapy" as discussed in Diagnostic Code 7806 is required.  27 Vet. App. 497.  

Increased Rating for Diabetes Mellitus, Type II and Service Connection for Peripheral Neuropathy

A review of the Veteran's most recent VA treatment records revealed that the Veteran currently carries a diagnosis of acute kidney failure and diabetic neuropathy.  Diagnostic Code 7913 directs VA to evaluate compensable complications of diabetes separately, and the Veteran's March 2012 VA examination discusses renal dysfunction as one of the potential complications of diabetes mellitus type II.  38 C.F.R. § 4.119.  

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  This examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, because the Veteran's diabetes mellitus, Type II, including the complications of diabetes mellitus may have worsened, another examination must be conducted to ascertain the current severity of his diabetes mellitus type II and any related complications.  Additionally, on remand the examiner should discuss any evidence of "regulation of activities" as defined by Diagnostic Code 7913 contained in the Veteran's post-service treatment records, in addition to the Veteran's own lay statements in this regard.

As for the Veteran's claim of entitlement to service connection for peripheral neuropathy, the Board finds that to the extent that peripheral neuropathy secondary to diabetes mellitus, Type II may receive a separate compensable rating as a complication of the Veteran's service-connected disability, the Board finds that the Veteran's peripheral neuropathy claim and claim of entitlement to an increased rating for diabetes mellitus, Type II are so inextricably intertwined that a Board decision on the Veteran's peripheral neuropathy claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, with regard to all of the Veteran's claims, although the Veteran has submitted some 2015 and 2016 post-service treatment records, the Board notes aside from the pages of record submitted by the Veteran, the Veteran's treatment records from June 2012 onwards are not currently associated with the claims file.  The Board also notes that the Veteran's May 2008 to August 2011 VA treatment records are also absent from the claims file.  As such, on remand, these outstanding records should be procured consistent with VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from May 2008 to August 2011 and June 2012 to the present and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his contact dermatitis and latex allergy, and any related complications.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's contact dermatitis and latex allergy and its impact on his daily activities and ability to work.  In this regard the examiner is advised that pursuant to the recent decision issued by the Court in Johnson v. McDonald, 27 Vet. App. 497 (2016), the term "systemic therapy" in Diagnostic Code 7806 applies to both topical and non-topical steroids, and therefore the examiner should provide an examination that is responsive to this interpretation.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his diabetes mellitus, Type II, and any related complications.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's diabetes mellitus, Type II and its impact on his daily activities and ability to work.  

Pursuant to Diagnostic Code 7319, Note 1 the examiner is asked to specifically comment upon erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, renal impairment, and any other complications of the Veteran's diabetes mellitus, Type II that may be compensable.  Any required diagnostic testing should be completed in this regard.  

With respect to peripheral neuropathy of the bilateral lower extremities the examiner is asked to diagnose any peripheral neuropathy exhibited by the Veteran and to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that: (1) any diagnosed peripheral neuropathy of the bilateral upper and lower extremities is proximately due to or the result of his service-connected diabetes mellitus, Type II or (2) aggravated beyond its natural progression by his service-connected diabetes mellitus, Type II during the appeal period.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


